Citation Nr: 1333222	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  10-16 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for degenerative arthritis of the lumbar spine previously claimed as low back pain.  

2.  Entitlement to service connection for degenerative arthritis of the lumbar spine previously claimed as low back pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1989 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's application to reopen a claim for entitlement to service connection for a back disorder.  
      
In April 2013, the Veteran testified at the undersigned Veterans Law Judge during a videoconference hearing.  A transcript is included the Virtual VA electronic claims file.  

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2008 RO rating decision confirmed a May 2007 RO decision which considered and denied service connection for a low back disorder. 

2.  The evidence received since the August 2008 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder. 

CONCLUSIONS OF LAW

1.  The August 2008 rating decision, which denied reopening a claim for service connection for a low back disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2012). 

2.  The evidence received subsequent to the August 2008 rating decision is new and material, and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nevertheless, given the favorable action taken below as to the issue on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

Law and Analysis

Initially, the Board observes that the Veteran's claim for service connection for a low back disorder was previously considered and denied by the RO in a rating decision dated in August 2008.  The Veteran was notified of that decision and of her appellate rights and she failed to file a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In August 2009, the Veteran specifically requested that her claim for service connection for a low back disorder be reopened.  In a September 2009 report of contact, she specified she was not appealing a prior claim.  The rating decision currently on appeal reopened the claim and continued the denial of service connection. 

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.   Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

As noted above, the August 2008 rating decision denied reopening the Veteran's claim for service connection for a low back disorder.  In that decision, the RO found that the evidence failed to establish that a current low back disorder was caused or aggravated by active service.  The evidence of record at that time included the Veteran's service treatment records and post-service VA treatment records.  

The evidence associated with the claims file subsequent to the August 2008 rating decision includes VA medical records, VA examination reports dated in October 2009 and May 2011, as well as the Veteran's own assertions.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the August 2008 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a low back disorder.  The majority of this evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board notes that VA treatment records include an August 2009 primary care note in which the physician states that she has considerable facet arthropathy in her lumbar spine at an early age and, given the history of military service, they may be related.  Therefore, the VA treatment report relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a low back disorder. 


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder; to that extent, the appeal is granted. 


REMAND

Unfortunately, a remand is required in regards to the Veteran's low back claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  
      
The Veteran was afforded VA examinations in October 2009 and May 2011 to address the etiology and severity of her back claim.  However, the May 2011 VA examiner did not give an opinion concerning etiology, and the October 2009 opinion was dated before the positive opinion by the Veteran's VA physician.  

The Veteran argues that her back pain is due to an injury in service.  The October 2009 VA examiner determined that the Veteran's back condition was not due to her in-service injury but noted a post-service motor vehicle accident in February 2007.  The Veteran submitted an additional letter from her VA physician dated in June 2013; however, that letter did not include an opinion on etiology.  The Board finds the Veteran should undergo another VA examination to determine the nature and etiology of the Veteran's claimed low back disorder.  

Additionally, during her April 2013 videoconference hearing, the Veteran testified that she had ongoing treatment for her back from the VA Medical Center (VAMC) in Birmingham; however, VA treatment records are only dated through April 2012.  The RO should attempt to associate with the claims file any and all outstanding VA treatment records concerning the Veteran's low back claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all outstanding and ongoing pertinent VA medical records, to include any ongoing treatment records dating since April 2012 from the Birmingham VAMC and any other identified treatment provider.  All records and/or responses received should be associated with the claims file.

2.  The Veteran should be scheduled for an additional VA back examination by a VA examiner who has not previously examined the Veteran.  The claims folder, Virtual VA and a copy of this remand are to be made available to the examiner to review prior to the review.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should express an opinion regarding where it is as least as likely as not that the Veteran developed a low back disorder as a result of her military service.  

The examiner must provide a complete rationale for any opinion and conclusion reached, citing the objective medical findings leading to the provided conclusion.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports.

3.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2; see also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO/AMC should readjudicate the claim that is now on appeal after taking any other development action that is deemed warranted.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


